Citation Nr: 0513260	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-09 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1971 to February 
1973, March 1973 to February 1976, and February 1978 to June 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In view of the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), evidentiary development is necessary.

In response to a July 2002 letter from the RO seeking a 
detailed description of in-service traumatic events, the 
veteran submitted a statement that identified his brigade, 
division, and squadron.  The veteran stated that while at an 
airfield in Can Tho, Vietnam (Mekong Delta), on perimeter 
guard, a grenade exploded.  A fellow solder reportedly 
sustained a wound in the leg (apparently self-inflicted from 
a rifle).  The veteran stated he was given something to 
"calm him down."  The veteran also stated in a May 2002 VA 
clinical record that he received incoming fire, and flew 
helicopters over zones and was fired at.   

The service medical records contain a March 1977 enlistment 
Report of Medical History for the veteran's last period of 
service, where he noted frequent trouble sleeping, and 
depression or excessive worry.  

An April 2002 treatment record from the VA North Texas Health 
Care System noted that the veteran had read about PTSD in the 
paper, and wanted to be evaluated for the disorder.  The 
veteran related that he was a helicopter crew chief and 
mechanic during Vietnam.  The veteran was pulling guard duty 
on a bunker, when a grenade was thrown.  The veteran pulled 
down his comrade and felt shell-shocked.  The veteran 
reported that he drank excessively in Army.  

A May 2002 assessment noted the veteran's problems with 
nightmares from Vietnam in relation to the grenade incident.  
The veteran reported problems with sleep latency, anxiety, 
irritability, temper, and loud noises.  An August 2002 note 
from a staff physician refereed to an Axis I diagnosis of 
PTSD, and a Global Assessment of Functioning of 55.   An 
October 2002 note included an assessment by a physician of 
Axis I bipolar I disorder, depression, and PTSD.  

At a July 2003 VA examination, the examiner related the 
veteran's reported in-service traumatic events, and noted 
that the veteran was not a prisoner of war, nor involved in 
atrocities.  The examiner's impression was depression, 
bipolar, and substance abuse in the past.  In terms of PTSD, 
the examiner stated that the veteran may have had some PTSD 
from beatings within his family, and, "I do not see a lot of 
stressors from Vietnam, or not enough to make that 
diagnosis."  It is unclear whether the examiner found no 
PTSD because his review of the record included no 
corroboration of the claimed in-service stressors or whether 
the stressors, as reported by the veteran were not sufficient 
for a diagnosis of PTSD.  

In light of the veteran's repeated referral to the grenade 
incident and self-inflicted wound by a fellow soldier, the RO 
should attempt to corroborate these events.  Particularly, it 
should ask the veteran to appropriately clarify the timeframe 
in which these events may have occurred-which, in turn, will 
facilitate research via US Armed Services Center for Unit 
Records Research (USASCURR).  USASCURR has the capacity to 
assess operational reports, unit and organizational 
histories, morning reports, and casualty records.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran informing him that it intends 
to conduct research to corroborate in-
service traumatic events such as the 
incidents of a grenade exploding, the 
witnessed self-inflicted wound by a 
fellow soldier, and hostile fire.  The 
RO should ask the veteran to provide a 
timeline in terms of a three-month 
window designating when any traumatic 
incidences occurred.    

2.  The RO should investigate the 
veteran's account of in-service 
stressors.  The RO should request 
relevant records from the appropriate 
repositories of information (including 
USASCURR) by submitting the information 
regarding the veteran's unit and 
identified stressors.  If a records 
institution needs more specific 
information, the RO should forward that 
stipulation to the veteran.  

3.  If an in-service stressor is 
corroborated, the veteran should be 
scheduled for a VA medical examination.  
The RO should forward the veteran's 
claims file for review by the VA 
examiner.  The examiner should clarify 
the diagnosis of any current PTSD, and 
provide an opinion as to whether it is 
at least as likely as not that the 
disorder is related to the veteran's 
active service.  If warranted, and in 
light of the record, the examiner 
should comment on the presence or 
absence of other traumatic events and 
their relevance to the current PTSD 
symptoms.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report. 

4.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for PTSD.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




